     Case 3:21-cv-00211-RAH-ECM-KCN Document 135 Filed 06/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                                EASTERN DIVISION

THE STATE OF ALABAMA, et al.,               )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          ) Case No. 3:21-cv-211-RAH-ECM-KCN
                                            )
UNITED STATES DEPARTMENT                    )
OF COMMERCE, et al.,                        )
                                            )
        Defendants.                         )

                                         ORDER

        On June 1, 2021, Plaintiffs filed an Opposed Motion to Supplement Thomas Bryan’s

Supplemental Report. (See Doc. 134.) Accordingly, it is hereby

        ORDERED that on or before June 8, 2021, Defendants shall file a response setting

forth their position as to why the Plaintiffs’ motion should not be granted.

        DONE, on this the 2nd day of June, 2021.


                                         /s/ Kevin C. Newsom
                                   KEVIN C. NEWSOM
                                   UNITED STATES CIRCUIT JUDGE

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
